DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  The claim contains a typographical error: “by on rot more carriers” should read “by one or more carriers”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 3-6, 8-12, and 14-20 are directed to selecting airfare paths for a customer, which is considered both a commercial interaction and a manner of mental process that can practically be performed in the human mind (e.g., observation, evaluation, judgement).  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). Mental processes have repeatedly been considered by the Courts to be ineligible. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-13 recite a method and at least one step. Claims 14 recite an apparatus with a processor circuit.  Claims 17, 19-20 recite a computer-readable storage medium that is defined by the specification as non-transitory.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which airfare paths are determined and selected for a client, in the following limitations:

training a model on the historical data of selected fare paths, wherein an output of the model is a selection prediction for each selected fare path; 
in response to a request from a client,
determining a set of flight paths fulfilling the request; 
determining a set of fare paths by combining the set of flight paths with pricing units from a set of pricing units; 
applying the machine learning model on the set of fare paths to determine a subset of fare paths for which the selection prediction is higher than a threshold; 
querying details of the subset of fare paths; 
determining valid fare paths; and 
returning the details of at least a subset of the valid fare paths to the client 

The above-recited limitations establish a commercial interaction with a client to provide a product (airfare) selection to the client based on a series of observations and evaluations of historical data and current data (regarding flight and fare paths).  This arrangement amounts to both a sales activity or behavior, and a mental process including observation, evaluation, and judgement.  Such concepts have been considered ineligible certain methods of organizing human activity, and ineligible mental processes, respectively, by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
logging data of selected fare paths in response to requests from client devices to collect historical data of selected fare paths; 
storing the historical data of selected fare paths in a data storage; 
a machine learning model
received from the data storage
from a client device
top the client device

These additional elements merely amount to the general application of the abstract idea to a technological environment (“from client devices”, “a machine learning model”, “from data storage”) and insignificant pre-and-post solution activity (logging, storing).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 89-95 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Logging data (i.e., electronic recordkeeping) and storing data (i.e., storing information in memory) have each been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 14 and 27 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4-14, 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 11054270 B1, hereinafter Singh) in view of Kim et al. (US 20160260183 A1, hereinafter Kim).
Regarding Claim 1
Singh discloses a method comprising: 
logging data of selected fare paths in response to requests from client devices to collect historical data of selected fare paths (at least col. 5: 3-19, col. 7: 31-54, col. 8: 24-67: travel history and flight path information logged)
storing the historical data of selected fare paths in a data storage (at least col. 5: 3-19, col. 7: 31-54, col. 8: 24-67: travel history and flight path information logged) 
training a machine learning model on the historical data of selected fare paths received from the data storage, wherein an output of the machine learning model is a selection prediction for each selected fare path; (at least col. 8: 24-67: machine learning model trained to predict flight path selection by a user given historical and route path information)
 in response to a request from a client device: 
determining a set of flight paths fulfilling the request; (at least col. 13: 10-40)
applying the machine learning model on the set of fare paths to determine a subset of fare paths for which the selection prediction is higher than a threshold (at least col. 8: 24-67)

Singh does not explicitly disclose, but Kim teaches:
querying details of the subset of fare paths (Kim: ¶26)
determining valid fare paths (Kim: ¶26)
returning the details of at least a subset of the valid fare paths to the client device (Kim: ¶26)
determining a set of fare paths by combining the set of flight paths with pricing units from a set of pricing units (Kim: at least ¶26)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Singh with the features of Kim, since such a modification would have provided better search results (e.g. cheaper airline tickets) to the user. (at least ¶24 of Kim)


Regarding Claims 14, 27
Claims 14 and 27 are substantially similar to claim 1 and rejected on similar grounds.

Regarding Claims 4-6, 17-19
Singh in view of Kim further discloses:
wherein, based on results of the training of the machine learning model, a feature is determined that has an impact on the selected fare paths (Singh: col. 8: 24-67: interest in geographical location)
wherein the feature is used as additional input for the machine learning model (Singh: col. 9:45 – col. 10:11)
wherein the feature is a latitude and a longitude of a departure location of each flight path, a latitude and a longitude of an arrival location of each flight path, a deviation from a direct connection, or one or more carriers providing each flight path (Singh: col. 8: 24-67: geographical location of destination)

Regarding Claims 7-9, 11-13, 20-22, 24-26
Singh in view of Kim further discloses:
wherein querying the details of the subset of fare paths comprises: querying one or more carriers providing each flight path (Kim: ¶26)
wherein determining valid fare paths comprises: analysing the queried details of the subset of fare paths for applicability to the request of the client device (Kim: ¶26: fare path validity determined based at least partially on rules of carrier) 
wherein logging the data of selected fare paths comprises: determining at least one pricing unit from the set of pricing units from details of selected fare paths (Kim: ¶110, 116: round trip)
wherein the pricing units comprise one-way, round trip, single open jaw, double open jaw, or circle trip. (Kim: ¶110, 116: round trip)
wherein determining valid fare paths comprises: analysing rules provided by one or more carriers providing each flight path. (Kim: ¶26: fare path validity determined based at least partially on rules of carrier)
wherein the details of the subset fare paths comprise a final price, a flight number, a departure time, an arrival time, stop-over times, baggage rules, and/or included meals (Kim: fig. 7)

Regarding Claims 10, 23
Singh in view of Kim further discloses:
wherein the machine learning model is a gradient boosted tree or a neural network (Singh: col. 8: 24-49)


3.	Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kim as applied above, and further in view of Harada et al. (US 20200004357 A1, hereinafter Harada).
Singh in view of Kim discloses the claimed invention except for the following, which Harada teaches, in a similar environment:
wherein the machine learning model is trained on a dedicated computing system comprising a cluster of servers, and each server is equipped with at least one central processing unit and at least one graphics processing unit enabling parallel processing of the training (Harada: ¶92)

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Singh in view of Kim with the architecture implementing the machine learning taught by Harada, since such a modification would have merely substituted one known element (architecture implementing machine learning in Singh in view of Kim) for another (architecture of Harada) and would have yielded predictable results.

4.	Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kim as applied above, and further in view of Warner et al. (US 20220075597 A1, hereinafter Warner).
Singh in view of Kim discloses the claimed invention except for the following, which Warner teaches, in a similar environment:
wherein the machine learning model is applied on a dedicated inference computing system comprising a hardware-based inference accelerator architecture. (Warner: ¶11, 17)

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Singh in view of Kim with the architecture implementing the machine learning taught by Warner, since such a modification would have merely substituted one known element (architecture implementing machine learning in Singh in view of Kim) for another (architecture of Warner) and would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“On Optimizing Airline Ticket Purchase Timing” (PTO-892 Reference U) discloses the use of machine learning to optimize the purchase of airline tickets on behalf of customers.
Wenger et al. (US 20210012439 A1) discloses a path optimization computer to enable recommendations of different types of entities, including the optimization of travel paths using flight paths.
Hilliard et al. (US 20180189674 A1) discloses providing consistent processing in a machine learning system, including predicting purchase decisions with regard to airfare.
Shaam et al. (US 20140149157 A1) discloses travel planning including the selection of individual flight segments for a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625